                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT



 DAVID A. ABRAMS, No. 241224, a/k/a
 ABRAHAMS,                                                         Civil Action No.
                                                               3: 17 - CV - 1659 (CSH)
                        Plaintiff,
  v.

 CORRECTIONS OFFICER WATERS AND
 CAPT. NUNEZ, sued in their individual
 capacities; CORRECTIONS OFFICER
 PHILLIPS; DISCIPLINARY REPORT                                  DECEMBER 21, 2019
 INVESTIGATOR KELLY; CAPT. JOHN
 WATSON; WARDEN SCOTT ERFE;
 MAINTENANCE SUPERVISOR JOHN
 DOE; and MAILROOM HANDLER
 CORRECTIONS OFFICER RAMIREZ, sued
 in their individual and official capacity,

                        Defendants.


         RULING ON PLAINTIFF’S SECOND MOTION FOR LEAVE TO FILE
                    AN AMENDED COMPLAINT [DOC. 51]

Haight, Senior District Judge:

                                       I. INTRODUCTION

       Pro se plaintiff, David A. Abrams, an inmate currently incarcerated at MacDougall-Walker

Correctional Institution in Suffield, Connecticut, has brought this civil rights action pursuant to 42

U.S.C. § 1983 against various prison officials employed at Cheshire Correctional Institution

("Cheshire C.I."), where he was previously housed. Following the Court’s “Initial Review Order”

(entered 2/2/2018) and the Court’s “Ruling” granting Plaintiff’s motion for leave to file an Amended

Complaint (entered 6/8/2018), the defendants remaining in the action include: Corrections Officer


                                                  1
Phillips, Captain Nunez, and Captain John Watson (herein “Defendants”).1 The claims which the

Court ruled may proceed as plausible claims are: (1) the Eighth Amendment excessive force claim

against Phillips, (2) the Eighth Amendment failure to protect claim against Nunez, (3) the Eighth

Amendment hazardous conditions of confinement claim against Watson, and (4) the state law claims

for assault, battery, and intentional infliction of emotional distress against Phillips.

                                         II. DISCUSSION

A.      Plaintiff’s Second Request to Amend

        Currently pending before the Court is Plaintiff’s second motion to amend his complaint, Doc.

51. Through this motion, Plaintiff seeks to add new claims – for cruel and unusual punishment and

deliberate indifference to his serious medical needs – and two new defendants, Corrections Officers

Rivera and Johnson. Plaintiff alleges these proposed claims arose after corrections officers

intervened to end an altercation between Plaintiff and his cell mate, John Brown, whom Plaintiff

alleges attacked him on August 4, 2017. Specifically, Plaintiff requests to add: (1) deliberate

indifference to his serious medical needs by Officers Rivera and Johnson, who when waiting with

Plaintiff in the examination room at UCONN Medical Center in August 2017 failed to do more than

provide Plaintiff with “cold[,] damp paper towels for him to apply” to portions of his body that he

claims were burning from mace; and (2) failure to allow Plaintiff to shower until nine hours passed

“after being mased [sic].” Doc. 51, at 4 (¶¶ 119-23).

B. Standard to Amend Complaint

        Pursuant to Federal Rule of Civil Procedure 15, a plaintiff may amend his complaint once


        1
        The Court’s “Initial Review Order” and the “Ruling” on Plaintiff’s motion to amend his
Complaint are published, respectively, at: Abrams v. Waters, No. 3:17-CV-1659 (CSH), 2018 WL
691717 (D. Conn. Feb. 2, 2018) and 2018 WL 2926294 (D. Conn. June 8, 2018).

                                                   2
as a matter of course within twenty-one days after service of the complaint; or within twenty-one

days after service of a responsive pleading or twenty-one days after service of a motion under Rule

12(b), (e), or (f), , whichever is earlier. See Fed. R. Civ. P. 15(a)(1)(A) and (B). In all other cases,

the plaintiff may amend his complaint only with the opposing party's written consent or the Court’s

leave. Fed. R. Civ. P. 15(a)(2). In the present case, Abrams has filed his second motion for leave

to amend so may not amend his complaint as a matter of right. Absent opposing parties’ written

consent, which he does not have, Plaintiff may only amend “with the court's leave,” which shall be

“freely give[n] . . . when justice so requires.” Id.

        Whether to grant leave to amend ultimately lies within the court’s discretion, taking into

account factors set forth by the United States Supreme Court in Foman v. Davis, 371 U.S. 178, 182

(1962). Under Foman, “[i]n the absence of any apparent or declared reason—such as undue delay,

bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the

amendment, futility of the amendment, etc.—the leave sought [to amend] should, as the rules

require, be ‘freely given.’ ” 371 U.S. at 182.

        In addition, with respect to pro se litigants, it is well-established that “[p]ro se submissions

are reviewed with special solicitude, and ‘must be construed liberally and interpreted to raise the

strongest arguments that they suggest.’ ” Matheson v. Deutsche Bank Nat'l Tr. Co., 706 F. App'x 24,

26 (2d Cir. 2017) (quoting Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006)

(per curiam)). A proposed amended complaint by a pro se litigant will thus be construed liberally,

assuming the truth of the allegations and interpreting them to raise the strongest arguments they may

suggest. Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).


                                                   3
C.      Analysis

        1. Undue Prejudice and Undue Delay to Amend

        Upon careful review of Plaintiff’s motion, the Court finds that leave to amend in the present

circumstances would result in undue prejudice to the Defendants. In determining what constitutes

prejudice, the Court considers whether the amendment would: “(i) require the opponent to expend

significant additional resources to conduct discovery and prepare for trial; (ii) significantly delay the

resolution of the dispute; or (iii) prevent the plaintiff from bringing a timely action in another

jurisdiction.” Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir. 1993). “The longer the period

of unexplained delay, the less will be required of the nonmoving party in terms of a showing of

prejudice.” Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir. 1983) (citation omitted).

        In the case at bar, discovery should have proceeded to the point of completion so that adding

new claims and new defendants at this point would inflict “undue prejudice” on the current

defendants, who would have to incur additional time and expense to investigate the new claims.

Also, the addition of the new defendants and new claims would cause significant delay in the

resolution of this action, which has been pending for two years and is trial ready.

        Furthermore, Plaintiff has unduly delayed seeking this amendment because he had a prior

opportunity to amend, and he was always aware of the facts which comprise the bases for bringing

the new claims. Plaintiff commenced this action in October 2017 and has already been granted leave

to amend once in this action. See Abrams v. Waters, No. 3:17-CV-1659 (CSH), 2018 WL 2926294,

at *1 (D. Conn. June 8, 2018). In his second request to amend, Plaintiff provides no explanation why

he could not have included these claims and new defendants as part of that first motion to amend.

        Although Plaintiff states that he decided to seek amendment after reviewing documents


                                                   4
during discovery, the new facts Plaintiff now alleges were all within his personal knowledge before

discovery. For example, Plaintiff had personal knowledge of the way he was treated while waiting

in the examination room at UCONN Medical Center following the incident at issue. He also knew

the circumstances and timing of when he was allowed to shower. Plaintiff simply wishes to add

these claims because he has realized “while reviewing some of the discovery” that he failed to

include them. Doc. 51, at 1 (¶ 2). However, he did not need to review documents to discover the

facts which allegedly give rise to his proposed amendments.

        Given this undue delay, allowing Plaintiff to proceed with this latest round of amendments

would be unduly prejudicial to the defendants. See, e.g., Derisme v. Hunt Leibert Jacobson P.C.,

880 F. Supp. 2d 339, 348 (D. Conn. 2012) (“[T]he Court denied Plaintiff’s motion to amend the

complaint finding that since the Plaintiff has already amended the complaint twice,” and the Court

has already made additional rulings, “another amendment which adds entirely new causes of action

at this late stage in the litigation would create prejudice to the opposing party as discovery is

significantly complete and such new causes of action will require significant resources to conduct

additional discovery and create additional delay in the resolution of the dispute.”) (internal quotation

marks omitted); Hybrid Athletics, LLC v. Hylete, LLC, No. 3:17-CV-1767 (VAB), 2018 WL

4323816, at *2 (D. Conn. Sept. 10, 2018) (“A court may also consider ‘other relevant factors,

including, in particular, whether allowing the amendment of the pleading at this stage of the

litigation will prejudice defendants.’”) (quoting Kassner v. 2nd Ave. Delicatessen, Inc., 496 F.3d

229, 244 (2d Cir. 2007)).

        Plaintiff argues that “the defendants will not be prejudiced [by his proposed amendments]

because they have not entirely completed the plaintiff’s discovery requests.” Doc. 51, at 2 (¶ 6).


                                                   5
However, the date by which Defendants were set to respond has expired. Moreover, Plaintiff’s

argument regarding answers fails to take into account that answering requests is only part of

discovery.   Defendants would have to make their own new discovery requests and/or take

depositions to defend against new claims, which allegedly arose from events which occurred at times

other than those giving rise to the currently operative claims. In other words, new claims and new

defendants would necessitate a whole new round of discovery at this late date in the proceedings

(i.e., after discovery has closed).

        2. Futility of Proposed Claims

        As to the addition of the two new defendants, the Court notes that even if Plaintiff’s request

to bring “cruel and unusual punishment and deliberate indifference” claims against Rivera and

Johnson were deemed timely and did not result in significant delay, both claims are “futile” in that

they fail to state plausible claims.2 Foman, 371 U.S. at 182.


        2
         As Judge McCurn noted in Oneida Indian Nation of New York State v. Cty. of Oneida,
N.Y., 199 F.R.D. 61 (N.D.N.Y. 2000):

        Given that plaintiffs are seeking to add new defendants as well as new claims, their
        motions to amend implicate not only Rule 15(a), which governs amendment of
        pleadings generally, but also Rule 20(a), governing permissive joinder, and Rule 21,
        allowing joinder of a person, who through inadvertence, mistake or for some other
        reason, had not been made a party and whose presence as a party is later found
        necessary or desirable. However, because in practical terms [there is] little difference
        between these three rules in that [t]hey all leave the decision whether to permit or
        deny amendment to the district court's discretion[,] . . . the court will not separately
        analyze the present motions under each of those three Rules.

199 F.R.D. at 72 (citations, internal quotation marks, and some punctuation omitted).

        Here, even if the Court separately analyzes Plaintiff’s motion to add new defendants under
Rule 20, Fed. R. Civ. P., regarding permissive joinder of defendants, the motion should be denied
because Plaintiff fails to meet the two requirements for permissive joinder. Rule 20(a)(2) specifies
that “[p]ersons . . . may be joined in one action as defendants if: (A) any right to relief is asserted

                                                   6
       “In order to establish an Eighth Amendment claim arising out of inadequate medical care,

a prisoner must prove ‘deliberate indifference to [his] serious medical needs.’” Chance v. Armstrong,

143 F.3d 698, 702 (2d Cir.1998) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This standard

incorporates both objective and subjective elements. The objective “medical need” element measures

the severity of the alleged deprivation, while the subjective “deliberate indifference” element ensures

that the defendant prison official acted “with a sufficiently culpable state of mind.” Id.; see also

Hathaway v. Coughlin, 99 F.3d 550, 553 (2d Cir. 1996). Because the Eighth Amendment is not a

vehicle for bringing medical malpractice claims, not every lapse in prison medical care rises to the

level of a constitutional violation. Estelle, 429 U.S. at 105-06.

       Similarly, in order to prevail on a claim that conditions of confinement constitute “cruel and

unusual” punishment, a plaintiff must satisfy both an objective and a subjective element. Farmer v.

Brennan, 511 U.S. 825, 834 (1994). To prove the objective element, a plaintiff must demonstrate

that the conditions of his confinement result in “unquestioned and serious deprivations of basic

human needs” or deprived him “of the minimal civilized measure of life’s necessities.” Anderson

v. Coughlin, 757 F.2d 33, 34-35 (2d Cir.1985) (citing Rhodes v. Chapman, 452 U.S. 337, 347

(1981)). With respect to the subjective element, a plaintiff must show that the prison official acted


against them jointly, severally, or in the alternative with respect to or arising out of the same
transaction, occurrence, or series of transactions or occurrences; and (B) any question of law or fact
common to all defendants will arise in the action.” However, in the case at bar, Plaintiff seeks to add
defendants “with respect to or arising out of” a different transaction or occurrence than the ones for
which he seeks relief in his action. The newly alleged events took place at UCONN Medical Center
and Cheshire C.I. after the incident which gave rise to both the excessive force and torts claims
against Phillips and the failure to protect claim against Nunez and before the events which gave rise
to the unconstitutional conditions of confinement claim against Watson (regarding black mold in
Plaintiff’s cell). The proposed claims also pertain to new or different questions of law or fact than
those contained in the first Amended Complaint. In any event, the claims should be disallowed
because they are “futile” in that they fail to state plausible claims. See Part II.C.2. infra.

                                                  7
with a “sufficiently culpable state of mind.” Farmer, 511 U.S. at 834 (quoting Wilson v. Seiter, 501

U.S. 294, 297 (1991)). In cases involving prison conditions, the state of mind is one of “deliberate

indifference” to inmate health and safety. Id. (quoting Wilson, 501 U.S. at 302-03).

       In the case at bar, Plaintiff fails to plead sufficient facts to prove subjective “deliberate

indifference” in either proposed claim. According to Plaintiff, “[b]efore going to UCONN [Medical

Center], Cheshire medical personnel flushed out Plaintiff’s eyes after [he was] mased [sic] during

[the] incident.” Doc. 51, at 4 (¶ 119). Then “[w]hile at UCONN,” Corrections Officers Rivera and

Johnson were “waiting [with Plaintiff] in [the] examination room,” and Plaintiff complained that

“he was experiencing severe burning sensations on his face, neck, and middle of his back.” Id.

(¶ 120). In response, the officers “explained that the Plaintiff’s sweat was triggering the effects of

the mase [sic] and they gave him cold damp paper towels for him to apply to those areas for comfort

and relief as the Plaintiff has eczema.” Id. (¶ 121). Passing “cold[,] damp paper towels” for Plaintiff

to apply to his inflamed skin “for comfort and relief” does not, on its face, constitute “deliberate

indifference” to a serious medical need. See Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir.

2006). Although passing wet paper towels may or may not have been fully effective to ease

Plaintiff’s skin problems, Rivera and Johnson had brought Plaintiff to the UCONN Medical Center

for treatment. While at that medical facility, the officers were simply trying to make him more

comfortable – as Plaintiff says, to offer him “comfort and relief” – in the examination room. Doc.

51, at 4 (¶ 121). The officers’ conduct in passing Plaintiff towels did not demonstrate the requisite

subjective recklessness to support an allegation of “deliberate indifference.”

       “In medical-treatment cases not arising from emergency situations,” the official’s

“[d]eliberate indifference is a mental state equivalent to subjective recklessness, as the term is used


                                                  8
in criminal law.” Salahuddin, 467 F.3d at 280 (citing Farmer v. Brennan, 511 U.S. 825, 839-40

(1994)) (internal citations omitted). “This mental state requires that the charged official act or fail

to act while actually aware of a substantial risk that serious inmate harm will result.” Id. at 279

(citation omitted). Here, even accepting the allegations as true, and construing them to raise the

strongest arguments they suggest, Plaintiff fails to state a plausible “cruel and unusual punishment

and/or deliberate indifference” claim against the newly proposed defendants. There are no factual

allegations that Rivera and Johnson acted recklessly with respect to Plaintiff’s medical needs.

Moreover, there is no indication that they acted unreasonably or “deprived [Plaintiff] of adequate

medical care.” Id. at 279-80. Instead, they facilitated his medical care by transporting him to

UCONN Medical Center and then tried to make him comfortable while awaiting that care. The

Court will disallow this claim as futile.

       Finally, as to Plaintiff’s newly proposed general claim of “cruel and unusual punishment and

deliberate indifference” because Plaintiff was only “allowed to shower some 9 hours after being

mased [sic],” that claim is also futile. Doc. 51, at 4 (¶ 123). Plaintiff’s claim fails to name a

particular defendant or to indicate who, if anyone, made this decision regarding permission to

shower, at what time, and under what specific circumstances.

       By Plaintiff’s own account, after he was maced, his eyes were flushed with water by medical

personnel at Cheshire, he was then taken to UCONN Medical Center for treatment, and he “returned

to Cheshire around 8:30 p.m. and was allowed to shower around 9 p.m.” Id. (¶¶ 119-23). Plaintiff’s

allegation regarding an inability to shower for 9 hours is thus misleading and/or inaccurate because

it fails to take into account that he was admittedly receiving medical assistance at Cheshire and then

at UCONN during that interval. He was also allowed to shower within thirty minutes after his return


                                                  9
to Cheshire.

        Furthermore, because Plaintiff fails to direct this claim against any particular defendant in

the action, he fails to allege facts to show that any defendant had a sufficiently culpable state of

mind to support a claim for “deliberate indifference” or “cruel and unusual punishment” regarding

permission to shower. “To constitute deliberate indifference, [t]he prison official must know of, and

disregard, an excessive risk to inmate health or safety.” Walker v. Schult, 717 F.3d 119, 125 (2d Cir.

2013) (citation omitted). In other words, one must have knowledge of an inmate’s serious medical

need and treat that need with “deliberate indifference.” With respect to “cruel and unusual

punishment,” “[t]he subjective component of the claim requires a showing that the defendant had

the necessary level of culpability, shown by actions characterized by <wantonness’ in light of the

particular circumstances surrounding the challenged conduct.” Sims v. Artuz, 230 F.3d 14, 21 (2d

Cir. 2000) (citation and internal quotation marks omitted).

        The facts Plaintiff describes do not prove that any particular prison official was deliberately

indifferent or acted with subjective recklessness or wantonness. There is no indication that a certain

prison official was aware of an excessive risk to Plaintiff’s health if he did not shower at a particular

time and personally decided to disregard that risk. Rather, Plaintiff’s allegations suggest attempts

were made to meet his medical needs and then he was permitted to shower. In sum, there are no

allegations that any prison official “act[ed] or fail[ed] to act while actually aware of a substantial risk

that serious inmate harm w[ould] result” from failure to shower at a given time. Salahuddin, 467

F.3d at 280. This claim regarding an inability to shower is futile as pled.




                                                    10
                                        III. CONCLUSION

        The Court construes the pleadings of a pro se plaintiff, such as Abrams, liberally, and treats

them with the appropriate degree of solicitude. Triestman, 470 F.3d at 474; Matheson, 706 F. App'x

at 26. However, the Court finds that allowing Plaintiff to amend his complaint at this time would

not be in the interest of justice under Rule 15(a)(2), Fed. R. Civ. P. His action has been pending for

approximately two years and discovery has ended. Therefore, the proposed amendments would

significantly delay resolution of this dispute.

        Furthermore, Plaintiff has presented no credible reason why he did not seek the proposed

amendments when he previously moved to amend in February 2018. All facts giving rise to these

alleged claims were within his personal knowledge prior to discovery so he has acted with undue

delay. Adding claims and parties at this juncture would unduly prejudice defendants, who would

incur new discovery expenses more than two years after the case commenced and discovery closed.

Allowing amendment at this late stage of the litigation without a compelling justification would not

be in the interest of justice.

        Finally, and alternatively, upon review of the particular claims Plaintiff seeks to add – “cruel

and unusual punishment and deliberate indifference” – these claims fail to state plausible claims and

are thus “futile,” Foman, 371 U.S. at 182. Plaintiff has failed to allege sufficient facts to

demonstrate subjective “deliberate indifference” or recklessness of Rivera, Johnson, or any

defendant with respect to these claims.

        For the foregoing reasons, Plaintiff’s “Motion to Amend Amended Complaint” [Doc. 51]

is DENIED in its entirety.

        Because discovery has been completed, the parties may wish to consider whether a settlement


                                                  11
conference before a Magistrate Judge might assist them in resolving this matter. If so, they may

jointly move for such a conference on or before January 10, 2020, and the Court will refer the case

for that purpose. Otherwise, if no such motion is filed, and in light of the absence of any pending

dispositive motions, the Court will consider the case trial ready and set a schedule to that effect.

       It is SO ORDERED.

       Signed: December 21, 2019
               New Haven, Connecticut

                                                      /s/Charles S. Haight, Jr.
                                                      CHARLES S. HAIGHT, JR.
                                                      Senior United States District Judge




                                                 12
